Case: 12-7116    Document: 16     Page: 1   Filed: 01/03/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                   JAMES W. PERRY,
                   Claimant-Appellant,

                             v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.
                __________________________

                        2012-7116
                __________________________

     Appeal from the United States Court of Veterans
 Claims in case no. 10-1673, Judge William A. Moorman.
                __________________________

                      ON MOTION
                __________________________

     Before BRYSON, LINN, and REYNA, Circuit Judges.
 PER CURIAM.

                        ORDER

    Upon review of the parties’ briefs, the court considers
 whether to dismiss this appeal for lack of jurisdiction.
Case: 12-7116    Document: 16     Page: 2    Filed: 01/03/2013




 JAMES PERRY V. SHINSEKI                                   2

      Perry served on active duty from 1968 to 1979. His
 claim for a service-connected back disability was first
 denied in 1989. The Board of Veterans' Appeals and the
 United States Court of Appeals for Veterans Claims
 (Veterans Court) remanded his claim a number of times
 for further factual findings. Most recently, Perry argued
 to the Veterans Court that a 2009 medical opinion regard-
 ing his back was inadequate because the examiner failed
 to make several findings. He also argued that his obesity
 is a result of his service-connected diabetes.

     The Veterans Court found that the medical opinion
 was adequate, and that it did not have jurisdiction over
 his obesity claim because that issue had not been pre-
 sented to the Board of Veterans' Appeals. The Veterans
 Court denied Perry’s subsequent motion for reconsidera-
 tion because it included a new argument, not previously
 argued to the Board of Veterans Appeals.

     This appeal followed. This court’s jurisdiction to
 review decisions of the Veterans Court is limited by
 statute. Under 38 U.S.C. § 7292(a), this court has juris-
 diction over rules of law or the validity of any statute or
 regulation, or an interpretation thereof, relied on by the
 Veterans Court in its decision. This court may also
 entertain challenges to the validity of a statute or regula-
 tion and may interpret constitutional and statutory
 provisions as needed for resolution of the matter. See
 38 U.S.C. § 7292(c). In contrast, except where an appeal
 presents a constitutional question, we lack jurisdiction
 over challenges to factual determinations or laws or
 regulations as applied to the particular case. See 38
 U.S.C. § 7292(d)(2).

     Although Perry was not required to file a legally im-
 peccable submission to proceed on appeal, he was re-
 quired to demonstrate that this court has jurisdiction, and
Case: 12-7116      Document: 16       Page: 3    Filed: 01/03/2013




 3                                  JAMES PERRY V. SHINSEKI

 he has failed to make such a showing. In his informal
 brief, he indicated that he did not believe that the Veter-
 ans Court decided any constitutional issues. He does
 argue that the Veterans Court decision involved the
 validity or interpretation of a statute. He cites to regula-
 tions 38 C.F.R. §§ 3.307, 3.309, and 3.310, but does not
 elaborate on his arguments. The Veterans Court decision
 did not rely on or cite to these regulations, pertaining to
 presumptive service connections.

     Perry further refers to “the VA fraud of 2008” and ac-
 cuses Veterans Affairs of “high crimes, misdemeanors,
 waste, fraud, and abuse” without showing how these
 allegations implicate his claim relating to service connec-
 tion or the interpretation or validity of any statutes.
 Moreover, any fraud claims that Perry may attempt to
 advance now were not presented to the Veterans Court
 and are therefore inappropriate to raise for the first time
 on appeal. Forshey v. Principi, 284 F.3d 1335, 1351 (Fed.
 Cir. 2002).

     Because the court cannot discern an issue over which
 it has jurisdiction, Perry’s appeal must be dismissed.

       IT IS ORDERED THAT

       (1) The appeal is dismissed.

       (2) All pending motions are moot.

       (3) Each side shall bear its own costs.

                                        FOR THE COURT
                                        /s/ Jan Horbaly
                                        Jan Horbaly
                                        Clerk

 s24